Exhibit 12 CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC AND SUBSIDIARIES (AN INDIRECT WHOLLY OWNED SUBSIDIARY OF CENTERPOINT ENERGY, INC.) COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Nine Months EndedSeptember30, 2008 (1) 2009 (1) Net Income $ 196 $ 187 Income taxes 113 88 Capitalized interest (5 ) (3 ) 304 272 Fixed charges, as defined: Interest 182 216 Capitalized interest 5 3 Interest component of rentals charged to operating income 1 — Total fixed charges 188 219 Earnings, as defined $ 492 $ 491 Ratio of earnings to fixed charges 2.61 2.24 (1) Excluded from the computation of fixed charges for thenine months endedSeptember 30, 2008 and 2009 is interest expense of $5million and interest income of $1million, respectively, which is included in income tax expense.
